 



Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

RPM INTERNATIONAL INC.

(a Delaware corporation)

4.45% Senior Notes due 2009

PURCHASE AGREEMENT

Dated: September 27, 2004



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Table of Contents

                                      Page

--------------------------------------------------------------------------------

SECTION 1.   Representations and Warranties     2                       (a)    
  Representations and Warranties by the Company     2  
 
      (i)   Offering Circular     2  
 
      (ii)   Incorporated Documents     2  
 
      (iii)   Independent Accountants     3  
 
      (iv)   Financial Statements     3  
 
      (v)   No Material Adverse Change in Business     3  
 
      (vi)   Good Standing of the Company     3  
 
      (vii)   Good Standing of Subsidiaries     4  
 
      (viii)   Authorization of this Agreement     4  
 
      (ix)   Authorization of the Indenture     4  
 
      (x)   Authorization of the Registration Rights Agreement     4  
 
      (xi)   Authorization of the Notes     4  
 
      (xii)   Description of the Notes, the Indenture and the Registration
Rights Agreement     5  
 
      (xiii)   Absence of Defaults and Conflicts     5  
 
      (xiv)   Absence of Labor Dispute     6  
 
      (xv)   Absence of Proceedings     6  
 
      (xvi)   Absence of Manipulation     6  
 
      (xvii)   Possession of Intellectual Property     6  
 
      (xviii)   Absence of Further Requirements     6  
 
      (xix)   Investment Company Act     6  
 
      (xx)   Good and Marketable Title     7  
 
      (xxi)   Environmental Laws     7  
 
      (xxii)   ERISA     8  
 
      (xxiii)   Insurance     8  
 
      (xxiv)   Taxes     8  
 
      (xxv)   Internal Controls     8  
 
      (xxvi)   No Unlawful Payments     8  
 
      (xxvii)   No Brokerage Commission; Finder’s Fee     9  
 
      (xxviii)   Dividend Payments     9  
 
      (xxix)   Similar Offering     9  
 
      (xxx)   Rule 144A Eligibility     9  
 
      (xxxi)   No General Solicitation or General Advertising     9  
 
      (xxxii)   No Registration Required     9  
 
      (xxxiii)   Reporting Company     9  
 
      (xxxiv)   Sarbanes-Oxley Compliance     9  
 
      (xxxv)   Reclassification     10                       (b)       Officer’s
Certificates     10   SECTION 2.   Sale and Delivery to Initial Purchasers;
Closing     10                       (a)       Notes     10  
                    (b)       Payment     10                       (c)      
Denominations; Registration     11  

i 



--------------------------------------------------------------------------------



 



                                      Page

--------------------------------------------------------------------------------

SECTION 3.   Covenants of the Company     11                       (a)      
Offering Circular     11                       (b)       Notice and Effect of
Material Events     11                       (c)       Amendments to Offering
Circular and Supplements     11                       (d)       Qualifications
of Notes for Offer and Sale     12                       (e)       Use of
Proceeds     12                       (f)       Rating of Notes     12  
                    (g)       Restriction on Sale of Notes     12  
                    (h)       DTC     12                       (i)      
Reporting Requirements     12   SECTION 4.   Payment of Expenses     12  
                    (a)       Expenses     12                       (b)      
Termination of Agreement     13   SECTION 5.   Conditions of Initial Purchasers’
Obligations     13                       (a)       Opinions of Counsel for the
Company     13                       (b)       Opinion of Counsel for Initial
Purchasers     13                       (c)       Officers’ Certificate     14  
                    (d)       Accountant’s Comfort Letter     14  
                    (e)       Bring-down Comfort Letter     14  
                    (f)       Maintenance of Rating     14  
                    (g)       Indenture and Registration Rights Agreement     14
                      (h)       Additional Documents     14  
                    (i)       Termination of Agreement     15   SECTION 6.  
Subsequent Offers and Resales of the Notes     15                       (a)    
  Offer and Sale Procedures     15  
 
      (i)   Offers and Sales to Qualified Institutional Buyers     15  
 
      (ii)   No General Solicitation     15  
 
      (iii)   Purchases by Non-Bank Fiduciaries     15  
 
      (iv)   Subsequent Purchaser Notification     15  
 
      (v)   Restrictions on Transfer     16                       (b)      
Covenants of the Company     16  
 
      (i)   Integration     16  
 
      (ii)   Rule 144A Information     16  
 
      (iii)   Restriction on Purchases     16                       (c)      
Qualified Institutional Buyer     16   SECTION 7.   Indemnification     17  
                    (a)       Indemnification of Initial Purchasers     17  
                    (b)       Indemnification of the Company     17  
                    (c)       Actions against Parties; Notification     18  
                    (d)       Settlement without Consent if Failure to Reimburse
    18   SECTION 8.   Contribution     18   SECTION 9.   Representations,
Warranties and Agreements to Survive Delivery     20   SECTION 10.   Termination
of Agreement     20                       (a)       Termination; General     20
                      (b)       Liabilities     20   SECTION 11.   Default by
One or More of the Initial Purchasers     20  

ii 



--------------------------------------------------------------------------------



 



                                      Page

--------------------------------------------------------------------------------

SECTION 12.   Tax Disclosure     21   SECTION 13.   Notices     21   SECTION 14.
  Parties     22   SECTION 15.   GOVERNING LAW AND TIME     22   SECTION 16.  
Effect of Headings     22   SECTION 17.   Counterparts     22  

     
SCHEDULES
   
Schedule A
  List of Initial Purchasers
Schedule B
  RPM International Inc. — 4.45% Senior Notes due 2009
Schedule C
  List of Material Subsidiaries
 
   
EXHIBITS
   
Exhibit A
  Form of Registration Rights Agreement
Exhibit B
  Form of Opinion of P. Kelly Tompkins, General Counsel of the Company, to be
Delivered Pursuant to Section 5(a)
Exhibit C
  Form of Opinion of Calfee, Halter & Griswold LLP, United States Counsel for
the Company, to be Delivered Pursuant to Section 5(a)

iii 



--------------------------------------------------------------------------------



 



RPM INTERNATIONAL INC.

$200,000,000

4.45% Senior Notes due 2009

PURCHASE AGREEMENT

September 27, 2004

Goldman, Sachs & Co.
    As Representative of the several Initial Purchasers
    c/o Goldman Sachs & Co.
    85 Broad Street
    New York, New York 10004

Ladies and Gentlemen:

     RPM International Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the Initial Purchasers named in Schedule A hereto
(collectively, the “Initial Purchasers,” which term shall also include any
initial purchaser substituted as hereinafter provided in Section 11 hereof), for
whom Goldman, Sachs & Co. is acting as representative (in such capacity, the
“Representative”), with respect to the issue and sale by the Company and the
purchase by the Initial Purchasers, acting severally and not jointly, of the
respective principal amounts set forth in said Schedule A of $200,000,000
aggregate principal amount of the Company’s 4.45% Senior Notes due 2009 (the
“Notes”).

     The Notes are to be issued pursuant to an indenture, to be dated as of the
Closing Time (as defined in Section 2(c)) (the “Indenture”), between the Company
and The Bank of New York, as trustee (the “Trustee”). The holders of Notes will
be entitled to the benefits of a Registration Rights Agreement between the
Company and the Initial Purchasers, to be dated as of the Closing Time, which
agreement shall be substantially in the form attached hereto as Exhibit A, with
such changes as shall be agreed to by the parties hereto (the “Registration
Rights Agreement”).

     The Company understands that the Initial Purchasers propose to make an
offering of the Notes on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Notes to purchasers (“Subsequent Purchasers”) at
any time after this Agreement has been executed and delivered. The Notes are to
be offered and sold through the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “1933 Act”), in reliance upon
exemptions therefrom. Pursuant to the terms of the Notes and the Indenture,
investors that acquire Notes may only resell or otherwise transfer such Notes if
such Notes are hereafter registered under the 1933 Act or if an exemption from
the registration requirements of the 1933 Act is available (including the
exemption afforded by Rule 144A (“Rule 144A”) of the rules and regulations
promulgated under the 1933 Act (the “1933 Act Regulations”) by the Securities
and Exchange Commission (the “Commission”)).

 



--------------------------------------------------------------------------------



 



     The Company has prepared and delivered to each Initial Purchaser copies of
a preliminary offering circular dated September 27, 2004 (the “Preliminary
Offering Circular”) and has prepared and will deliver to each Initial Purchaser,
by 9:00 A.M. (Eastern time) on the second calendar day after the date hereof,
copies of a final offering circular dated September 27, 2004 (the “Final
Offering Circular”), each for use by such Initial Purchaser in connection with
its solicitation of purchases of, or offering of, the Notes. “Offering Circular”
means, with respect to any date or time referred to in this Agreement, the most
recent offering circular (whether the Preliminary Offering Circular or the Final
Offering Circular, or any amendment or supplement to either such document),
including exhibits thereto and any documents incorporated therein by reference,
which has been prepared and delivered by the Company to the Initial Purchasers
in connection with their solicitation of purchases of, or offering of, the
Notes.

     All references in this Agreement to financial statements and schedules and
other information which is “contained,” “included,” “stated” or “described” in
the Offering Circular (or other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information which are incorporated by reference in the Offering Circular; and
all references in this Agreement to amendments or supplements to the Offering
Circular shall be deemed to mean and include the filing of any document under
the Securities Exchange Act of 1934, as amended (the “1934 Act”), which is
incorporated by reference in the Offering Circular.

     SECTION 1. Representations and Warranties.

     (a) Representations and Warranties by the Company. The Company represents
and warrants to each Initial Purchaser as of the date hereof, as of the Closing
Time referred to in Section 2(c) hereof, and agrees with each Initial Purchaser,
as follows:

     (i) Offering Circular. The Offering Circular does not, and at the Closing
Time referred to in Section 2 will not, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties in this subsection
shall not apply to statements in or omissions from the Offering Circular made in
reliance upon and in conformity with information furnished to the Company in
writing by any Initial Purchaser through the Representative expressly for use in
the Offering Circular.

     (ii) Incorporated Documents. The Offering Circular as delivered from time
to time shall incorporate by reference the most recent Annual Report of the
Company on Form 10-K filed with the Commission, each Quarterly Report of the
Company on Form 10-Q and each Current Report of the Company on Form 8-K filed
(not furnished) with the Commission subsequent to the date of filing of the most
recent Annual Report of the Company on Form 10-K and such other reports as
specifically incorporated by reference in the Offering Circular. The documents
incorporated by reference in the Offering Circular (the “Incorporated
Documents”), at the time they were or hereafter are filed with the Commission,
or if amended, as so amended, complied and will comply in all material respects
with the requirements of the 1934 Act and the rules and regulations of the
Commission thereunder (the “1934 Act Regulations”). There are no contracts or

2



--------------------------------------------------------------------------------



 



documents which are required to be described in the Offering Circular or the
Incorporated Documents which have not been so described, and there are no
contracts or documents which are required to be filed as exhibits to the
Incorporated Documents which have not been so filed as required.

     (iii) Independent Accountants. The accountants who certified the financial
statements and supporting schedules incorporated by reference in the Offering
Circular are independent public accountants within the meaning of Regulation S-X
under the 1933 Act and the 1933 Act Regulations.

     (iv) Financial Statements. The financial statements, together with the
related schedules and notes, incorporated by reference into the Offering
Circular present fairly the financial position of the Company and its
consolidated subsidiaries at the dates indicated and the statement of income,
shareholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified; said financial statements have been
prepared in conformity with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved. The supporting
schedules incorporated by reference into the Offering Circular present fairly in
accordance with GAAP the information required to be stated therein.

     (v) No Material Adverse Change in Business. Since the respective dates as
of which information is given in the Offering Circular (exclusive of any
amendment thereto), except as otherwise stated therein, (A) there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings, business or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”), (B) there have been no transactions
entered into by the Company or any of its Material Subsidiaries (as defined
below), other than those in the ordinary course of business, which are material
with respect to the Company and its Material Subsidiaries considered as one
enterprise, (C) except for regular quarterly dividends on the Common Stock in
amounts per share that are consistent with past practice, there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock, and (D) there has not been any material change
in the capital stock, short-term debt or long-term debt of the Company and its
Material Subsidiaries (as defined below), except as disclosed in the Offering
Circular.

     (vi) Good Standing of the Company. The Company has been duly organized and
is validly existing as a corporation in good standing under the laws of the
State of Delaware and has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the Offering
Circular and to enter into and perform its obligations under, or as contemplated
by, this Agreement. The Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.

3



--------------------------------------------------------------------------------



 



     (vii) Good Standing of Subsidiaries. Each subsidiary of the Company listed
on Schedule C hereto (collectively, the “Material Subsidiaries”) has been duly
organized and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation, has corporate power and authority
to own, lease and operate its properties and to conduct its business as
described in the Offering Circular. Each Material Subsidiary is duly qualified
as a foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to so qualify or to be in good standing would not result in a Material
Adverse Effect. All of the issued and outstanding shares of capital stock of
each subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable, and except for directors’ qualifying shares and
third party interests in joint ventures in which the Company invests, are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims. The Material Subsidiaries are the only
subsidiaries of the Company which meet the criteria in the definition of
“significant subsidiary” pursuant to Rule 1-02(w) of Regulation S-X under the
1933 Act.

     (viii) Authorization of this Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.

     (ix) Authorization of the Indenture. The Indenture has been duly authorized
by the Company and, when executed and delivered by the Company and the Trustee,
will constitute a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at law).

     (x) Authorization of the Registration Rights Agreement. The Registration
Rights Agreement has been authorized by the Company and, when executed and
delivered by the Company and the Initial Purchasers, will constitute a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law).

     (xi) Authorization of the Notes. The Notes have been duly authorized and,
at the Closing Time, will have been duly executed by the Company and, when
authenticated, issued and delivered in the manner provided for in the Indenture
and delivered against payment of the purchase price therefor as provided in this
Agreement, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to

4



--------------------------------------------------------------------------------



 



fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law), and will be in the form
contemplated by, and entitled to the benefits of, the Indenture and the
Registration Rights Agreement.

     (xii) Description of the Notes, the Indenture and the Registration Rights
Agreement. The Notes, the Indenture and the Registration Rights Agreement will
conform in all material respects to the respective statements relating thereto
contained in the Offering Circular.

     (xiii) Absence of Defaults and Conflicts. Neither the Company nor any of
its Material Subsidiaries is in violation of its charter or by-laws or other
constituting or organizational document or in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the Company or any of its
Material Subsidiaries is a party or by which the Company or any of its Material
Subsidiaries may be bound, or to which any of the property or assets of the
Company or any of its Material Subsidiaries is subject (collectively,
“Agreements and Instruments”) except for such defaults that would not reasonably
be expected to result in a Material Adverse Effect; and the execution, delivery
and performance of this Agreement, the Registration Rights Agreement, the
Indenture and the Notes and the consummation of the transactions contemplated
herein and in the Offering Circular (including the issuance and sale of the
Notes and the use of the proceeds from the sale of the Notes as described in the
Offering Circular under the caption “Use of Proceeds”) and compliance by the
Company with its obligations hereunder and under the Indenture, the Registration
Rights Agreement and the Notes do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default or a Repayment Event (as defined below) under, or result
in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, the
Agreements and Instruments (except for such conflicts, breaches, defaults or
Repayment Events or liens, charges or encumbrances that, singly or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect or prevent the Company from performing its obligations hereunder), nor
will such action result in any violation of (i) the provisions of the charter or
by-laws or other constituting or organizational document of the Company or any
of its Material Subsidiaries or (ii) any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of its subsidiaries or any of their assets, properties or
operations, except in the case of clause (ii), for such violation that would not
result in a Material Adverse Effect or prevent the Company from performing its
obligations hereunder. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment prior to the stated maturity or
repayment thereof of all or a portion of such indebtedness by the Company or any
of its subsidiaries.

5



--------------------------------------------------------------------------------



 



     (xiv) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its Material Subsidiaries exists or, to the knowledge of the
Company, is imminent which, in either case, might be expected to have a Material
Adverse Effect.

     (xv) Absence of Proceedings. Except as disclosed in the Offering Circular,
there is no action, suit, proceeding, inquiry or investigation before or brought
by any court or governmental agency or body, domestic or foreign, now pending,
or, to the knowledge of the Company, threatened, against or affecting the
Company or any of its subsidiaries, which, singly or in the aggregate, if
determined adversely, would reasonably be expected to result in a Material
Adverse Effect.

     (xvi) Absence of Manipulation. Neither the Company nor any affiliate of the
Company has taken, nor will the Company or any affiliate take, directly or
indirectly, any action which is designed to or which has constituted or which
would be expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Notes.

     (xvii) Possession of Intellectual Property. The Company and its
subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them, and to the
Company’s knowledge, neither the Company nor any of its subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interest of the Company or any of its subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, singly or in the
aggregate, would result in a Material Adverse Effect.

     (xviii) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations hereunder or under the
Registration Rights Agreement or the Indenture, in connection with the offering,
issuance or sale of the Notes hereunder, or the consummation of the transactions
contemplated by this Agreement or the Offering Circular, or for the due
execution, delivery or performance by the Company of this Agreement, the
Registration Rights Agreement or the Indenture, or for the valid authorization,
issuance, sale and delivery of the Notes, except such as have been already
obtained and or as may be required under the 1933 Act or the 1933 Act
Regulations or state securities laws in connection with the transactions
contemplated in the Registration Rights Agreement and except for the
qualification of the Indenture under the Trust Indenture Act of 1939, as amended
(the “1939 Act”).

     (xix) Investment Company Act. Neither the Company nor any of its
subsidiaries is, nor upon the issuance and sale of the Notes as herein
contemplated and

6



--------------------------------------------------------------------------------



 



the application of the net proceeds therefrom as described in the Offering
Circular will be, an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

     (xx) Good and Marketable Title. The Company and each of its Material
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them, in each
case free and clear of all liens, encumbrances and defects, and all assets held
under lease by the Company and its Material Subsidiaries are held by them under
valid, subsisting and enforceable leases, with such exceptions to each of the
above statements that are described in the Offering Circular or that have not
had and would not, singly or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

     (xxi) Environmental Laws. There has been no storage, disposal, generation,
manufacture, refinement, transportation, handling or treatment of toxic wastes,
medical wastes, hazardous wastes or hazardous substances by the Company or any
of its subsidiaries (or, to the knowledge of the Company, any of their
predecessors in interest) at, upon or from any of the property now or previously
owned or leased by the Company or its subsidiaries in violation of, and the
Company or any of its subsidiaries has no liability under, any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or which would
require remedial action under any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit, except for any violation or remedial action
which would not have, or could not be reasonably likely to have, singularly or
in the aggregate with all such violations and remedial actions, a Material
Adverse Effect; there has been no material spill, discharge, leak, emission,
injection, escape, dumping or release of any kind onto such property or into the
environment surrounding such property of any toxic wastes, medical wastes, solid
wastes, hazardous wastes or hazardous substances due to or caused by the Company
or any of its subsidiaries or with respect to which the Company or any of its
subsidiaries have knowledge, except for any such spill, discharge, leak,
emission, injection, escape, dumping or release which would not have or would
not be reasonably likely to have, singularly or in the aggregate with all such
spills, discharges, leaks, emissions, injections, escapes, dumpings and
releases, a Material Adverse Effect. The terms “hazardous wastes,” “toxic
wastes,” “hazardous substances” and “medical wastes” shall have the meanings
specified in any applicable local, state, federal and foreign laws or
regulations with respect to environmental protection.

     In the ordinary course of its business, the Company conducts a periodic
review of the effect of any and all applicable foreign, federal, state and local
laws and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) on the business, operations and properties
of the Company and its subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review, the Company has reasonably
concluded that such associated

7



--------------------------------------------------------------------------------



 



costs and liabilities have not had and would not, singularly or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

     (xxii) ERISA. The Company is in compliance in all material respects with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability; the Company has not incurred and does not expect to
incur liability under (A) Title IV of ERISA with respect to the termination of,
or withdrawal from, any “pension plan” or (B) Section 412 or 4971 of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”); and each “pension plan” for
which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

     (xxiii) Insurance. The Company and each of its subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as is adequate for
the conduct of their respective businesses and the value of their respective
properties, other than as otherwise disclosed in the Offering Circular.

     (xxiv) Taxes. The Company has filed all federal, state and local income and
franchise tax returns required to be filed through the date hereof and has paid
all taxes due thereon, and no tax deficiency has been determined adversely to
the Company or any of its subsidiaries which has had, nor does the Company have
any knowledge of any tax deficiency which, if determined adversely to the
Company or any of its subsidiaries, might have, a Material Adverse Effect.

     (xxv) Internal Controls. The Company (A) makes and keeps accurate books and
records and (B) maintains internal accounting controls which provide reasonable
assurance that (i) transactions are executed in accordance with management’s
authorization, (ii) transactions are recorded as necessary to permit preparation
of its financial statements and to maintain accountability for its assets,
(iii) access to its assets is permitted only in accordance with management’s
authorization and (iv) the reported accountability for its assets is compared
with existing assets at reasonable intervals.

     (xxvi) No Unlawful Payments. To the best of the Company’s knowledge after
due inquiry, neither the Company nor any of its subsidiaries, nor any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company or any of its subsidiaries, has used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977; or
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

8



--------------------------------------------------------------------------------



 



     (xxvii) No Brokerage Commission; Finder’s Fee. To the best of the Company’s
knowledge after due inquiry, there are no contracts, agreements or
understandings between the Company and any person that would give rise to a
valid claim against the Company or any Initial Purchaser for a brokerage
commission, finder’s fee or other like payment in connection with this offering.

     (xxviii) Dividend Payments. No Material Subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such Material Subsidiary’s
capital stock or from repaying to the Company any loans or advances to such
Material Subsidiary from the Company.

     (xxix) Similar Offering. Neither the Company nor any of its affiliates, as
such term is defined in Rule 501(b) under the 1933 Act (each, an “Affiliate”),
has, directly or indirectly, solicited any offer to buy, sold or offered to sell
or otherwise negotiated in respect of, or will solicit any offer to buy, sell or
offer to sell or otherwise negotiate in respect of, in the United States or to
any United States citizen or resident, any security which is or would be
integrated with the sale of the Notes in a manner that would require the Notes
to be registered under the 1933 Act.

     (xxx) Rule 144A Eligibility. The Notes are eligible for resale pursuant to
Rule 144A and will not be, at the Closing Time, of the same class as securities
listed on a national securities exchange registered under Section 6 of the 1934
Act, or quoted in a U.S. automated interdealer quotation system.

     (xxxi) No General Solicitation or General Advertising. None of the Company,
its Affiliates or any person acting on its or any of their behalf (other than
the Initial Purchasers and their respective Affiliates, as to whom the Company
makes no representation) has engaged or will engage, in connection with the
offering of the Notes, in any form of general solicitation or general
advertising within the meaning of Rule 502(c) under Regulation D of the 1933
Act.

     (xxxii) No Registration Required. Subject to compliance by the Initial
Purchasers with the representations and warranties and the procedures set forth
in Section 6 hereof, it is not necessary in connection with the offer, sale and
delivery of the Notes to the Initial Purchasers and the initial resale by the
Initial Purchasers to each Subsequent Purchaser in the manner contemplated by
this Agreement and the Offering Circular to register the Notes under the 1933
Act or to qualify the Indenture under the 1939 Act.

     (xxxiii) Reporting Company. The Company is subject to and in compliance
with the reporting requirements of Section 13 or Section 15(d) of the 1934 Act.

     (xxxiv) Sarbanes-Oxley Compliance. There is and has been no failure in any
material respect on the part of the Company or, to the Company’s knowledge, any
of the Company’s directors or officers in their capacities as such, to comply
with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in

9



--------------------------------------------------------------------------------



 



connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

     (xxxv) Reclassification. The Company’s reclassification of its co-op
advertising expenses for the quarter ended August 31, 2004 and any corresponding
reclassification that is made to the Company’s financial statements for prior
periods or prior years (collectively, the “Reclassified Periods”) will have the
effect of reducing the Company’s net sales and selling, general and
administrative expenses by the same amount in respect of each Reclassified
Period, estimated at approximately 1% to 1.5% of the Company’s sales for such
Reclassified Period. Such reclassification will not affect the Company’s net
income, income before income taxes or consolidated statements of cashflows as
set forth in its consolidated financial statements and does not reflect a
material change to the Company’s audited and unaudited consolidated financial
statements for any of the Reclassified Periods included or incorporated by
reference in the Offering Circular.

     (b) Officer’s Certificates. Any certificate signed by any officer of the
Company delivered to the Initial Purchasers or to counsel for the Initial
Purchasers shall be deemed a representation and warranty by the Company to the
Initial Purchasers as to the matters covered thereby.

     SECTION 2. Sale and Delivery to Initial Purchasers; Closing.

     (a) Notes. On the basis of the representations, warranties and agreements
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to sell to each Initial Purchaser, severally and not jointly, and
each Initial Purchaser, severally and not jointly, agrees to purchase from the
Company at the price set forth in Schedule B hereto the principal amount of the
Notes set forth opposite the name of such Initial Purchaser in Schedule A plus
any additional principal amount of Notes that such Initial Purchaser may become
obligated to purchase pursuant to the provisions of Section 11 hereof.

     (b) Payment. Payment of the purchase price for, and delivery of one or more
global certificates for, the Notes shall be made at the offices of Shearman &
Sterling LLP, 599 Lexington Avenue, New York, New York 10022, or at such other
place as shall be agreed upon by the Representative and the Company, at 9:00
A.M. (Eastern time) on the third business day after the date hereof (unless
postponed in accordance with the provisions of Section 11 hereof), or at such
other time not later than ten business days after such date as shall be agreed
upon by the Representative and the Company (such time and date of payment and
delivery being herein called the “Closing Time”).

     Payment shall be made to the Company by wire transfer of immediately
available funds to a bank account designated by the Company, against delivery to
the Representative for the respective accounts of the Initial Purchasers of the
Notes to be purchased by them. It is understood that each Initial Purchaser has
authorized the Representative, for their accounts, to accept delivery of,
receipt for, and make payment of the purchase price for the Notes that it has
agreed to purchase. Goldman, Sachs & Co., individually and not as representative
of the Initial Purchasers, may (but shall not be obligated to) make payment of
the purchase price for the Notes to be purchased by any Initial Purchaser whose
funds have not been received by the Closing

10



--------------------------------------------------------------------------------



 



Time or the relevant Date of Delivery, as the case may be, but such payment
shall not relieve such Initial Purchaser from its obligations hereunder.

     (c) Denominations; Registration. Certificates for the Notes shall be in
such denominations (of $1,000 or integral multiples thereof) and registered in
such names as the Representative may request in writing at least one full
business day before the Closing Time or the relevant Date of Delivery, as the
case may be; provided that any Notes in global form be registered in the name of
Cede & Co. The certificates for the Notes will be made available for examination
and packaging by the Initial Purchasers in The City of New York not later than
10:00 A.M. (Eastern time) on the business day prior to the Closing Time or the
relevant Date of Delivery, as the case may be.

     SECTION 3. Covenants of the Company. The Company covenants with each
Initial Purchaser as follows:

     (a) Offering Circular. The Company, as promptly as possible, will furnish
to the Initial Purchasers, without charge, such number of copies of the Offering
Circular and any amendments and supplements thereto and any Incorporated
Documents as the Initial Purchasers may reasonably request.

     (b) Notice and Effect of Material Events. The Company will immediately
notify each Initial Purchaser, and confirm such notice in writing, of (x) any
filing made by the Company of information relating to the offering of the Notes
with any securities exchange or any other securities regulatory body in the
United States or any other jurisdiction, and (y) prior to the completion of the
placement of the Notes by the Initial Purchasers as evidenced by a notice from
the Initial Purchasers to the Company in writing, any material changes in or
affecting the condition, financial or otherwise, or the earnings, business or
business prospects of the Company and its subsidiaries considered as one
enterprise which (i) make any statement in the Offering Circular false or
misleading or (ii) are not disclosed in the Offering Circular. In such event or
if during such time any event shall occur as a result of which it is necessary,
in the reasonable opinion of any of the Company, its counsel, the Initial
Purchasers or counsel for the Initial Purchasers, to amend or supplement the
Offering Circular in order that the Offering Circular not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein not misleading in the light of the circumstances
then existing, the Company will forthwith amend or supplement the Offering
Circular by preparing and furnishing to each Initial Purchaser an amendment or
amendments of, or a supplement or supplements to, the Offering Circular (in form
and substance satisfactory in the reasonable opinion of counsel for the Initial
Purchasers) so that, as so amended or supplemented, the Offering Circular will
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances existing at the time it is delivered to a Subsequent Purchaser,
not misleading.

     (c) Amendments to Offering Circular and Supplements. The Company will
advise each Initial Purchaser promptly of any proposal to amend or supplement
the Offering Circular and will not effect any such amendment or supplement
without the consent of the Initial Purchasers. Neither the consent of the
Initial Purchasers, nor the Initial Purchasers’ delivery of any such

11



--------------------------------------------------------------------------------



 



amendment or supplement, shall constitute a waiver of any of the conditions set
forth in Section 5 hereof.

     (d) Qualifications of Notes for Offer and Sale. The Company will use its
best efforts, in cooperation with the Initial Purchasers, to qualify the Notes
for offering and sale under the applicable securities laws of such states and
other jurisdictions as the Representative may designate and will maintain such
qualification in effect as long as required in connection with the distribution
of the Notes; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject. In each jurisdiction in
which the Notes have been so qualified, the Company will file such statements
and reports as may be required by the laws of such jurisdiction to continue such
qualification in effect for so long as may be required in connection with the
distribution of the Notes.

     (e) Use of Proceeds. The Company will use the net proceeds received by it
from the sale of the Notes in the manner indicated in the Offering Circular
under “Use of Proceeds.”

     (f) Rating of Notes. The Company shall take all reasonable action necessary
to enable Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. (“S&P”) and Moody’s Investor Service, Inc. (“Moody’s”) to
provide their respective credit ratings of the Notes.

     (g) Restriction on Sale of Notes. During a period of 45 days from the date
of the Offering Circular, the Company will not, without the prior written
consent of the Representative, directly or indirectly, issue, sell, offer or
agree to sell, grant any option for the sale of, or otherwise dispose of, any
other similar debt securities of the Company or securities of the Company that
are convertible into, or exchangeable for, the offered Notes or such other
similar debt securities. The foregoing sentence shall not apply to (A) the Notes
to be sold hereunder, (B) the Exchange Notes (as defined in the Registration
Rights Agreement) to be issued by the Company pursuant to the terms of the
Registration Rights Agreement and (C) commercial paper issued by the Company in
the ordinary course of its business.

     (h) DTC. The Company will cooperate with the Representative and use its
best efforts to permit the Notes to be eligible for clearance and settlement
through the facilities of DTC.

     (i) Reporting Requirements. The Company, during the period when the
Offering Circular is required to be delivered, will file all documents required
to be filed with the Commission pursuant to the 1934 Act within the time periods
required by the 1934 Act and the 1934 Act Regulations.

     SECTION 4. Payment of Expenses.

     (a) Expenses. The Company will pay all expenses incident to the performance
of its obligations under this Agreement, including (i) the preparation,
printing, delivery to the Initial Purchasers and any filing of the Offering
Circular (including financial statements and any schedules or exhibits and any
Incorporated Document) and of each amendment or supplement thereto, (ii) the
preparation, printing and delivery to the Initial Purchasers of this Agreement,
any

12



--------------------------------------------------------------------------------



 



Agreement among Initial Purchasers, the Indenture, the Notes, the Registration
Rights Agreement and such other documents as may be required in connection with
the offer, purchase, sale, issuance or delivery of the Notes, (iii) the
preparation, issuance and delivery of the certificates for the Notes to the
Initial Purchasers including any transfer taxes, any stamp or other duties
payable upon the sale, issuance and delivery of the Notes to the Initial
Purchasers and any charges of DTC in connection therewith, (iv) the fees and
disbursements of the Company’s counsel, accountants and other advisors, (v) the
qualification of the Notes under securities laws in accordance with the
provisions of Section 3(d), including filing fees and the reasonable fees and
disbursements of counsel for the Initial Purchasers in connection therewith and
in connection with the preparation of the Blue Sky Survey and any supplement
thereto, (vi) any fees of the NASD in connection with the Notes, (vii) the fees
and expenses of the Trustee, including the fees and disbursements of counsel for
the Trustee in connection with the Indenture and the Notes, (viii) the fees and
expenses of any transfer agent or registrar for the Notes, (ix) any fees payable
in connection with the rating of the Notes and (x) all reasonable costs and
expenses relating to investor presentations, including any “road show”
presentations undertaken in connection with the marketing of the offering of the
Notes, including, without limitation, expenses associated with the production of
road show slides, graphics and Bloomberg presentation recordings.

     (b) Termination of Agreement. If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5 or Section 10
hereof, the Company shall reimburse the Initial Purchasers for all of their
out-of-pocket expenses, including the reasonable fees and disbursements of
counsel for the Initial Purchasers.

     SECTION 5. Conditions of Initial Purchasers’ Obligations. The obligations
of the several Initial Purchasers hereunder are subject to the accuracy of the
representations and warranties of the Company contained in Section 1 hereof or
in certificates of any officer of the Company delivered pursuant to the
provisions hereof, to the performance by the Company of its covenants and other
obligations hereunder, and to the following further conditions:

     (a) Opinions of Counsel for the Company. At the Closing Time, the Initial
Purchasers shall have received the opinion of P. Kelly Tompkins, General Counsel
of the Company, and the opinion of Calfee, Halter & Griswold LLP, counsel for
the Company, each in form and substance satisfactory to counsel for the Initial
Purchasers and dated as of the Closing Time, to the effect set forth in Exhibits
B and C hereto, respectively. Such counsel may also state that, insofar as such
opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of the officers of the Company and certificates of
public officials.

     (b) Opinion of Counsel for Initial Purchasers. At the Closing Time, the
Initial Purchasers shall have received the opinion, dated as of the Closing
Time, of Shearman & Sterling LLP, counsel for the Initial Purchasers, in form
and substance satisfactory to the Initial Purchasers. In giving such opinion
such counsel may rely, as to all matters governed by the laws of jurisdictions
other than the law of the State of New York, the federal law of the United
States and the General Corporation Law of the State of Delaware, upon the
opinions of counsel satisfactory to the Initial Purchasers. Such counsel may
also state that, insofar as such opinion involves factual matters, they have
relied, to the extent they deem proper, upon certificates of officers of the
Company and certificates of public officials.

13



--------------------------------------------------------------------------------



 



     (c) Officers’ Certificate. At the Closing Time, there shall not have been,
since the date hereof or since the respective dates as of which information is
given in the Offering Circular (exclusive of any amendments or supplements
thereto after the date of this Agreement), any material adverse change in the
condition, financial or otherwise, or in the earnings, business or business
prospects of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business, and the Initial
Purchasers shall have received a certificate of the President or a Senior Vice
President of the Company and the Chief Financial Officer of the Company, dated
as of the Closing Time, to the effect that (i) there has been no such material
adverse change, (ii) the representations and warranties in Section 1(a) hereof
are true and correct with the same force and effect as though expressly made at
and as of the Closing Time, and (iii) the Company has complied with all of the
agreements entered into in connection with the transaction contemplated herein
and satisfied all conditions on its part to be performed or satisfied at or
prior to the Closing Time.

     (d) Accountant’s Comfort Letter. At the time of the execution of this
Agreement, the Initial Purchasers shall have received from Ciulla, Smith & Dale,
LLP a letter dated such date, in the form and substance satisfactory to the
Initial Purchasers, containing statements and information of the type ordinarily
included in accountants’ comfort letters to Initial Purchasers with respect to
the financial statements and certain financial information contained in the
Offering Circular.

     (e) Bring-down Comfort Letter. At the Closing Time, the Initial Purchasers
shall have received from Ciulla, Smith & Dale, LLP a letter, dated as of the
Closing Time, to the effect that they reaffirm the statements made in the letter
furnished pursuant to subsection (d) of this Section, except that the specified
date referred to shall be a date not more than three business days prior to the
Closing Time.

     (f) Maintenance of Rating. At the Closing Time, the Notes shall be rated at
least BBB (negative outlook) by S&P and Baa3 (negative outlook) by Moody’s, and
the Company shall have delivered to the Initial Purchasers a letter dated the
Closing Time, from each such rating agency, or other evidence satisfactory to
the Initial Purchasers, confirming that the Notes have such rating. Since the
date of this Agreement, there shall not have occurred a downgrading in the
rating assigned to the Notes or any of the Company’s other securities by any
“nationally recognized statistical rating organization,” as that term is defined
by the Commission for purposes of Rule 436(g)(2) under the 1933 Act, and no such
security rating organization shall have publicly announced that it has under
surveillance or review, with possible negative implications (other than as
indicated above), its rating on the Notes or any of the Company’s other
securities.

     (g) Indenture and Registration Rights Agreement. At or prior to the Closing
Time, the Company and the Trustee shall have duly executed and delivered the
Indenture, and the Company and the Initial Purchasers shall have duly executed
and delivered the Registration Rights Agreement.

     (h) Additional Documents. At the Closing Time counsel for the Initial
Purchasers shall have been furnished with such documents, certificates and
opinions as they may reasonably request for the purpose of enabling them to pass
upon the issuance and sale of the Notes as

14



--------------------------------------------------------------------------------



 



herein contemplated, or in order to evidence the accuracy and completeness of
any of the representations or warranties, or the fulfillment of any of the
conditions, herein contained; and all proceedings taken by the Company in
connection with the issuance and sale of the Notes as herein contemplated shall
be satisfactory in form and substance to the Initial Purchasers and counsel for
the Initial Purchasers.

     (i) Termination of Agreement. If any condition specified in this Section
shall not have been fulfilled when and as required to be fulfilled, this
Agreement may be terminated by the Initial Purchasers by notice to the Company
at any time at or prior to the Closing Time and such termination shall be
without liability of any party to any other party except as provided in
Section 4 and except that Sections 1, 7, 8 and 9 shall survive any such
termination and remain in full force and effect.

     SECTION 6. Subsequent Offers and Resales of the Notes.

     (a) Offer and Sale Procedures. Each of the Initial Purchasers and the
Company, as the case may be, hereby establish and agree to observe the following
procedures in connection with the offer and sale of the Notes.

     (i) Offers and Sales to Qualified Institutional Buyers. Offers and sales of
the Notes shall only be made to persons whom the offeror or seller reasonably
believes to be qualified institutional buyers, as defined in Rule 144A
(“Qualified Institutional Buyer”). In each case, persons acquiring the Notes
from the Initial Purchasers are deemed to have represented and agreed as
provided in the Final Offering Circular under the caption “Notice to Investors.”

     (ii) No General Solicitation. No general solicitation or general
advertising (within the meaning of Rule 502(c) under the 1933 Act) shall be used
in the United Stated in connection with the offering or sale of the Notes.

     (iii) Purchases by Non-Bank Fiduciaries. In the case of a non-bank
Subsequent Purchaser of Notes acting as a fiduciary for one or more third
parties, each third party shall, in the reasonable belief of such Initial
Purchaser, be a Qualified Institutional Buyer, to whom the notice required in
subsection (iv) below has been given.

     (iv) Subsequent Purchaser Notification. Each Initial Purchaser will take
reasonable steps to inform, and cause each of its U.S. affiliates to take
reasonable steps to inform, persons acquiring Notes from such Initial Purchaser
or its affiliate that the Notes (A) have not been and will not be registered
under the 1933 Act, (B) are being sold to them without registration under the
1933 Act in reliance on Rule 144A or in accordance with another exemption from
registration under the 1933 Act, as the case may be, and (C) may not be offered,
sold or otherwise transferred except (1) to the Company or (2) outside the
United States in accordance with Regulation S or inside the United States in
accordance with (x) Rule 144A to a person whom the seller reasonably believes is
a Qualified Institutional Buyer that is purchasing such Notes for its own
account or for the account of a Qualified Institutional Buyer to whom notice is
given that the offer, sale or

15



--------------------------------------------------------------------------------



 



transfer is being made in reliance on Rule 144A or (y) pursuant to another
available exemption from registration under the 1933 Act.

     (v) Restrictions on Transfer. The transfer restrictions and the other
provisions set forth in the Offering Circular under the caption “Notice to
Investors,” including the legend required thereby, shall apply to the Notes
except as otherwise agreed by the Company and the Initial Purchasers. Following
the sale of the Notes by the Initial Purchasers to each Subsequent Purchaser
pursuant to the terms hereof, the Initial Purchasers shall not be liable or
responsible to the Company for any losses, damages or liabilities suffered or
incurred by the Company, including any losses, damages or liabilities under the
1933 Act, arising from or relating to any subsequent resale or transfer of any
Note.

     (b) Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:

     (i) Integration. The Company agrees that it will not and will cause its
Affiliates not to, directly or indirectly, solicit any offer to buy, sell or
make any offer or sale of, or otherwise negotiate in respect of, securities of
the Company or any Affiliate thereof of any class if, as a result of the
doctrine of “integration” referred to in Rule 502 under the 1933 Act, such offer
and sale would render invalid (for the purpose of (A) the sale of the Notes by
the Company to the Initial Purchasers, (B) the resale of the Notes by the
Initial Purchasers to Subsequent Purchasers, or (C) the resale of the Notes by
such Subsequent Purchasers to others) the exemption from the registration
requirements of the 1933 Act provided by Section 4(2) thereof or by Rule 144A
thereunder or otherwise.

     (ii) Rule 144A Information. The Company agrees that, in order to render the
Notes eligible for resale pursuant to Rule 144A under the 1933 Act, while any of
the Notes remain outstanding, it will make available, upon request, to any
holder of Notes or prospective purchasers of Notes the information specified in
Rule 144A(d)(4), unless the Company furnishes information to the Commission
pursuant to Section 13 or 15(d) of the 1934 Act.

     (iii) Restriction on Purchases. Until the expiration of two years after the
original issuance of the Notes, the Company will not, and will cause its
“affiliates” (as such term is defined in Rule 144(a)(1) under the 1933 Act) not
to, purchase or agree to purchase or otherwise acquire any Notes which are
“restricted securities” (as such term is defined under Rule 144(a)(3) under the
1933 Act), whether as beneficial owner or otherwise (except as agent on behalf
of and for the account of customers in the ordinary course of business as a
securities broker in unsolicited broker’s transactions) unless, immediately upon
any such purchase, the Company or any such affiliate shall submit such Notes to
the Trustee for cancellation.

     (c) Qualified Institutional Buyer. Each Initial Purchaser severally and not
jointly represents and warrants to, and agrees with, the Company that it is a
Qualified Institutional Buyer.

16



--------------------------------------------------------------------------------



 



     SECTION 7. Indemnification.

     (a) Indemnification of Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser and each person, if any, who controls
such Initial Purchaser within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act as follows:

     (i) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Preliminary Offering Circular or
the Final Offering Circular (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

     (ii) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 7(d) below) any such
settlement is effected with the written consent of the Company; and

     (iii) against any and all expense whatsoever, as incurred (including the
fees and disbursements of counsel chosen by the Representative), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Initial Purchaser through the Representative expressly for use in the Offering
Circular (or any amendment or supplement thereto). The Company acknowledges that
the statements in (A) the last full paragraph on page i of the Offering
Circular, and (B) the fourth, fifth and sixth paragraphs under the
“Underwriting” section of the Preliminary Offering Circular and Final Offering
Circular relating to stabilization and market-making activities constitute the
only information furnished in writing by or on behalf of the Initial Purchasers
for inclusion in the Preliminary Offering Circular, the Final Offering Circular
or in any amendment or supplement thereto.

     (b) Indemnification of the Company. Each Initial Purchaser severally agrees
to indemnify and hold harmless the Company and each person, if any, who controls
the Company within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act against any and all loss, liability, claim, damage and expense
described in the indemnity contained in subsection (a) of this Section, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Offering Circular (or any amendment
or

17



--------------------------------------------------------------------------------



 



supplement thereto) in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representative
expressly for use in the Offering Circular (or any amendment or supplement
thereto).

     (c) Actions against Parties; Notification. Each indemnified party shall
give notice as promptly as reasonably practicable to each indemnifying party of
any action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 7(a) above,
counsel to the indemnified parties shall be selected by the Representative, and,
in the case of parties indemnified pursuant to Section 7(b) above, counsel to
the indemnified parties shall be selected by the Company. An indemnifying party
may participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party. In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 7 or
Section 8 hereof (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

     (d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into, and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

     SECTION 8. Contribution. If the indemnification provided for in Section 7
hereof is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Initial Purchasers on the other hand from the offering of the Notes
pursuant to this Agreement or (ii) if the allocation

18



--------------------------------------------------------------------------------



 



provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and of the
Initial Purchasers on the other hand in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

     The relative benefits received by the Company on the one hand and the
Initial Purchasers on the other hand in connection with the offering of the
Notes pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Notes pursuant to
this Agreement (before deducting expenses) received by the Company and the total
discount received by the Initial Purchasers, bear to the aggregate initial
offering price of the Notes.

     The relative fault of the Company on the one hand and the Initial
Purchasers on the other hand shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

     The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

     Notwithstanding the provisions of this Section 8, no Initial Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Notes purchased and sold by it hereunder exceeds the
amount of any damages which such Initial Purchaser has otherwise been required
to pay by reason of any such untrue or alleged untrue statement or omission or
alleged omission.

     No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

     For purposes of this Section 8, each person, if any, who controls an
Initial Purchaser within the meaning of Section 15 of the 1933 Act or Section 20
of the 1934 Act shall have the same rights to contribution as such Initial
Purchaser, and each person, if any, who controls the Company within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as the Company. The Initial Purchasers’ respective

19



--------------------------------------------------------------------------------



 



obligations to contribute pursuant to this Section are several in proportion to
the principal amount of Notes set forth opposite their respective names in
Schedule A hereto and not joint.

     SECTION 9. Representations, Warranties and Agreements to Survive Delivery.
All representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto shall remain operative and in full force and effect, regardless
of (i) any investigation made by or on behalf of any Initial Purchaser or its
affiliates or selling agents, any person controlling any Initial Purchaser, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Notes.

     SECTION 10. Termination of Agreement.

     (a) Termination; General. The Representative may terminate this Agreement
by notice to the Company at any time at or prior to Closing Time (i) if there
has been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the Offering Circular (exclusive of
any amendments or supplements thereto subsequent to the date of this Agreement),
any material adverse change in the condition, financial or otherwise, or in the
earnings, business or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, otherwise than as set forth or contemplated in the Offering Circular,
or (ii) if the Company and its subsidiaries shall have sustained since the date
of the latest audited financial statements included in the Offering Circular any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or (iii) if there has
occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, the effect of which, in any such case described in
clauses (i) through (iii), is such as to make it, in the judgment of the
Representative, impracticable or inadvisable to market the Notes or to enforce
contracts for the sale of the Notes, or (iv) if trading in any securities of the
Company has been suspended or materially limited by the Commission or the New
York Stock Exchange, or if trading generally on the American Stock Exchange or
the New York Stock Exchange or in the Nasdaq National Market has been suspended
or materially limited, or minimum or maximum prices for trading have been fixed,
or maximum ranges for prices have been required, by any of said exchanges or by
such system or by order of the Commission, the National Association of
Securities Dealers, Inc. or any other governmental authority, or (v) if a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, or (vi) if a banking moratorium has
been declared by either federal or New York authorities.

     (b) Liabilities. If this Agreement is terminated pursuant to this Section,
such termination shall be without liability of any party to any other party
except as provided in Section 4 hereof, and provided further that Sections 1, 7,
8 and 9 shall survive such termination and remain in full force and effect.

     SECTION 11. Default by One or More of the Initial Purchasers. If one or
more of the Initial Purchasers shall fail at the Closing Time to purchase the
Notes which it or they are

20



--------------------------------------------------------------------------------



 



obligated to purchase under this Agreement (the “Defaulted Securities”), the
Initial Purchasers shall have the right, within 24 hours thereafter, to make
arrangements for one or more of the non-defaulting Initial Purchasers, or any
other initial purchasers, to purchase all, but not less than all, of the
Defaulted Securities in such amounts as may be agreed upon and upon the terms
herein set forth; if, however, the Initial Purchasers shall not have completed
such arrangements within such 24-hour period, then:

     (a) if the number of Defaulted Securities does not exceed 10% of the
aggregate principal amount of the Notes to be purchased hereunder, each of the
non-defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount thereof in the proportions that their respective
underwriting obligations hereunder bear to the underwriting obligations of all
non-defaulting Initial Purchasers; or

     (b) if the number of Defaulted Securities exceeds 10% of the aggregate
principal amount of the Notes to be purchased hereunder, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser.

     No action taken pursuant to this Section shall relieve any defaulting
Initial Purchaser from liability in respect of its default.

     In the event of any such default which does not result in a termination of
this Agreement, either the Initial Purchasers or the Company shall have the
right to postpone the Closing Time for a period not exceeding seven days in
order to effect any required changes in the Offering Circular or in any other
documents or arrangements. As used herein, the term “Initial Purchaser” includes
any person substituted for an Initial Purchaser under this Section.

     SECTION 12. Tax Disclosure. Notwithstanding any other provision of this
Agreement, from the commencement of discussions with respect to the transactions
contemplated hereby, the Company (and each employee, representative or other
agent of the Company) may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure (as such terms are used in
Sections 6011, 6111 and 6112 of the U.S. Code and the Treasury Regulations
promulgated thereunder) of the transactions contemplated by this Agreement and
all materials of any kind (including opinions or other tax analyses) that are
provided relating to such tax treatment and tax structure.

     SECTION 13. Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication.

     Notices to the Initial Purchasers shall be directed to:

Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Attention: Registration Department

With a copy to:

21



--------------------------------------------------------------------------------



 



Shearman & Sterling LLP
599 Lexington Avenue
New York, 10022
Attention: Abigail Arms
Fax: (202) 508-8100

     Notices to the Company shall be directed to:

RPM International Inc.
P.O. Box 777
2628 Pearl Road
Medina, Ohio 44258
Attention: General Counsel
Fax: (330) 225-6574

With a copy to:

Calfee, Halter & Griswold LLP
800 Superior Avenue, Suite 1400
Cleveland, Ohio 44114
Attention: Edward W. Moore
Fax: (216) 241-0816

     SECTION 14. Parties. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers and the Company and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Initial Purchasers and the Company and their respective successors and the
controlling persons referred to in Sections 7 and 8 and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained. This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the Initial Purchasers and the Company and their respective
successors, and said controlling persons and their heirs and legal
representatives, and for the benefit of no other person, firm or corporation. No
purchaser of Notes from the Initial Purchasers shall be deemed to be a successor
by reason merely of such purchase.

     SECTION 15. GOVERNING LAW AND TIME. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

     SECTION 16. Effect of Headings. The Article and Section headings herein and
the Table of Contents are for convenience only and shall not affect the
construction hereof.

     SECTION 17. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

22



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Initial Purchasers and the Company in accordance with its terms.

              Very truly yours,
 
            RPM INTERNATIONAL INC.
 
       

  By:   /s/ P. Kelly Tompkins

     

--------------------------------------------------------------------------------

 

      Name: P. Kelly Tompkins

      Title: Senior Vice President, General

      Counsel and Secretary

Accepted as of the date hereof.

GOLDMAN, SACHS & CO.

Acting severally on behalf of themselves
    and the several Initial Purchasers named
    in Schedule A hereto

     
By:
  /s/ Goldman, Sachs & Co.

 

--------------------------------------------------------------------------------


  (Goldman, Sachs & Co.)

 



--------------------------------------------------------------------------------



 



SCHEDULE A

              Principal Amount of Name of Initial Purchaser

--------------------------------------------------------------------------------

  Notes

--------------------------------------------------------------------------------

Goldman, Sachs & Co.
  $ 120,000,000  
McDonald Investments Inc.
  $ 20,000,000  
NatCity Investments, Inc.
  $ 20,000,000  
Wachovia Capital Markets, LLC.
  $ 20,000,000  
BNY Capital Markets, Inc.
  $ 4,000,000  
Fifth Third Securities, Inc.
  $ 4,000,000  
Mellon Financial Markets, LLC.
  $ 4,000,000  
Mizuho International plc
  $ 4,000,000  
Piper Jaffray & Co.
  $ 4,000,000  
 
   

--------------------------------------------------------------------------------

   
Total
  $ 200,000,000  
 
   

--------------------------------------------------------------------------------

   

SCH A-1



--------------------------------------------------------------------------------



 



SCHEDULE B

RPM INTERNATIONAL INC.
4.45% SENIOR NOTES DUE 2009

     1. The initial offering price per $1,000 principal amount of the Notes
shall be $998.55.

     2. The purchase price to be paid by the Initial Purchasers for the Notes
shall be $992.55 per $1,000 principal amount of Notes, being an amount equal to
the initial offering price set forth in paragraph 1 above, less $6.00 per $1,000
principal amount of Notes.

     3. Cash interest on the Notes will be payable semi-annually in arrears on
April 15 and October 15 of each year, beginning April 15, 2004. The notes will
accrue interest from September 30, 2004.

     4. The Notes are redeemable at any time and from time to time at a
redemption price equal to the greater of 100% of the principal amount of Notes
being redeemed and the “make-whole amount” described in the Final Offering
Circular.

SCH B-1



--------------------------------------------------------------------------------



 



SCHEDULE C

LIST OF MATERIAL SUBSIDIARIES

              Jurisdiction of Subsidiary

--------------------------------------------------------------------------------

  Corporation

--------------------------------------------------------------------------------

RPM, Inc.
  Ohio
RPM Industrial Holding Company
  Delaware
RPM Consumer Holding Company
  Delaware
RPM Holdco Corp.
  Delaware
StonCor Group, Inc.
  Delaware
Dryvit Holdings, Inc.
  Rhode Island
Rust-Oleum Corporation
  Illinois
Tremco Incorporated
  Ohio
DAP Products Inc.
  Delaware

Exhibit A-1

 



--------------------------------------------------------------------------------



 



Exhibit A

FORM OF REGISTRATION RIGHTS AGREEMENT

[Filed as Exhibit 4.2 herewith]

Exhibit A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF OPINION OF P. KELLY TOMPKINS

GENERAL COUNSEL OF THE COMPANY,
TO BE DELIVERED PURSUANT TO SECTION 5(a)

          (i) The Company is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which its ownership or
lease of property or the conduct of its businesses require such qualification
and has all power and authority necessary to own or hold its properties and
conduct the businesses in which it is engaged, except where the failure to be so
qualified or to be in good standing as a foreign corporation have not had and
would not, singularly or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

          (ii) Each of the Material Subsidiaries has been duly incorporated and
is validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation, is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which its ownership or
lease of property or the conduct of its business requires such qualification and
has all power and authority necessary to own or hold its properties and conduct
the business in which its is engaged, except where the failure to be so
qualified or to be in good standing as a foreign corporation has not and would
not, singularly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

          (iii) All of the issued shares of capital stock of each Material
Subsidiary have been duly and validly authorized and issued and are fully paid
and non-assessable and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims.

          (iv) To the best of such counsel’s knowledge after due inquiry and
other than as set forth in the Offering Circular, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property or assets of the Company or any of its
subsidiaries is the subject which, if determined adversely to the Company or any
of its subsidiaries, singularly or in the aggregate, might have a Material
Adverse Effect; and, to the best of such counsel’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.

          (v) The statements contained in the Offering Circular under the
captions “Business—Environmental Matters,” “Business—Legal Proceedings,” “Risk
Factors—The chemical and construction products industries in which we serve
expose us to inherent risks of claims and other litigation-related costs, which
could adversely impact our business” “Risk Factors—Certain of our subsidiaries,
principally Bondex International, Inc., are defendants in numerous
asbestos-related personal injury lawsuits. Resolutions of existing and future
asbestos related lawsuits may have a material and adverse effect on our future
consolidated financial condition, operating results and

 



--------------------------------------------------------------------------------



 



liquidity,” “Risk Factors—Environmental laws and regulations could subject us to
significant future expenditures or liabilities, which could have an adverse
impact on our business” and “Item 13. Certain Relationships and Related
Transactions” (incorporated by reference to the Company’s Annual Report on
Form 10-K for the year ended May 31, 2004) insofar as they describe charter
documents, contracts, legal proceedings, federal and state statutes, rules and
regulations, constitute a fair summary thereof.

          (vi) The issue and sale of the Notes and the execution, delivery and
compliance by the Company with all of the provisions of the Purchase Agreement,
the Indenture, the Registration Rights Agreement and the Notes and the
consummation of the transactions contemplated thereby do not and will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other similar agreement or instrument to which the
Company or any of its Material Subsidiaries is a party or by which the Company
or any of its Material Subsidiaries is bound or to which any of the properties
or assets of the Company or any of it Material Subsidiaries is subject, (except
for such conflicts, breaches or violations that, singly or in the aggregate,
would not result in a Material Adverse Effect), nor will such actions result in
any violation of the provisions of the charter or by-laws of the Company or any
of its Material Subsidiaries or any statute or any order, rule or regulation
known to such counsel of any court or governmental agency or body having
jurisdiction over the Company or any of its Material Subsidiaries or any of
their properties or assets.

          (vii) Neither the Company nor any of its Material Subsidiaries is in
violation of its charter or by-laws or other constituting or organizational
document.

          (viii) There has been no storage, disposal, generation, manufacture,
refinement, transportation, handling or treatment of toxic wastes, medical
wastes, hazardous wastes or hazardous substances by the Company or any of its
subsidiaries (or, to the knowledge of the Company, any of their predecessors in
interest) at, upon or from any of the property now or previously owned or leased
by the Company or its subsidiaries in violation of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or which would
require remedial action under any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit, except for any violation or remedial action
which would not have, or could not be reasonably likely to have, singularly or
in the aggregate with all such violations and remedial actions, a Material
Adverse Effect; there has been no material spill, discharge, leak, emission,
injection, escape, dumping or release of any kind onto such property or into the
environment surrounding such property of any toxic wastes, medical wastes, solid
wastes, hazardous wastes or hazardous substances due to or caused by the Company
or any of its subsidiaries or with respect to which the Company or any of its
subsidiaries have knowledge, except for any such spill, discharge, leak,
emission, injection, escape, dumping or release which have had and would not be
reasonably likely to have, singularly or in the aggregate with all such spills,
discharges, leaks, emissions, injections, escapes, dumpings and releases, a
Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



     In rendering such opinion, such counsel may state that their opinion is
limited to matters governed by the Federal laws of the United States of America,
the General Corporation Law of the State of Ohio and the General Corporation Law
of the State of Delaware. Such opinion shall also be to the effect that (x) such
counsel has acted as counsel to the Company in connection with the preparation
of the Offering Circular and (y) based on the foregoing, no facts have come to
the attention of such counsel which lead them to believe that the Offering
Circular or any amendment or supplement thereto (except for the financial
statements and related schedules and other financial data included or
incorporated by reference therein, as to which such counsel need express no
belief), at the time the Offering Circular was issued, at the time any such
amended or supplemented Offering Circular was issued or at the Closing Time,
contained or contains any untrue statement of a material fact or omitted or
omits to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The foregoing opinion and statement may be qualified by a statement
to the effect that such counsel does not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the Offering
Circular (other than as set forth in clause (v) above).

 



--------------------------------------------------------------------------------



 



EXHIBIT C

FORM OF OPINION OF CALFEE, HALTER & GRISWOLD LLP

UNITED STATES COUNSEL FOR THE COMPANY,
TO BE DELIVERED PURSUANT TO SECTION 5(a)

          (i) The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware.

          (ii) The documents incorporated by reference in the Offering Circular
(other than the financial statements and related schedules therein, as to which
such counsel need express no belief), when they were filed with the Commission
complied as to form in all material respects with the requirements of the 1934
Act and the 1934 Act Regulations.

          (iii) The statements contained in the Offering Circular under the
captions, “Description of Notes,” “Exchange Offer; Registration Rights,”
“Description of Our Other Indebtedness,” “Underwriting” and “Certain U.S.
Federal Income Tax Considerations,” insofar as they describe charter documents,
contracts, legal proceedings, federal and state statutes, rules and regulations
and other legal matters, constitute a fair summary thereof.

          (iv) The Purchase Agreement has been duly authorized, executed and
delivered by the Company.

          (v) The Indenture has been duly authorized, executed and delivered by
the Company and constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

          (vi) The Registration Rights Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law).

          (vii) The Notes are in the form contemplated by the Indenture, have
been duly authorized, executed, issued and delivered by the Company and, when
authenticated by the Trustee in the manner provided in the Indenture, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their

Exhibit C-1

 



--------------------------------------------------------------------------------



 



terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law).

          (viii) The issue and sale of the Notes and the execution, delivery and
performance by the Company with all of the provisions of the Purchase Agreement,
the Indenture, the Registration Rights Agreement and the Notes and the
consummation of the transactions contemplated thereby do not and will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument filed as an exhibit to
any of the documents incorporated by reference in the Offering Circular, nor
will such actions result in any violation of the provisions of the charter or
by-laws of the Company; and no consent, approval, authorization or order of, or
filing or registration with, any such court or governmental agency or body is
required for the execution, delivery and performance of the Purchase Agreement,
the Registration Rights Agreement or the Indenture or the consummation of the
transactions contemplated thereby, except for such consents, approvals,
authorizations, orders, filings or registrations as have been obtained or made
and or as may be required under the 1933 Act or the 1933 Act Regulations or
state securities laws in connection with the transactions contemplated in the
Registration Rights Agreement and except for the qualification of the Indenture
under the 1939 Act.

          (ix) It is not necessary in connection with the offer, sale and
delivery of the Notes to the Initial Purchasers and each Subsequent Purchaser in
the manner contemplated by the Purchase Agreement and the Offering Circular to
register the Notes under the 1933 Act or to qualify the Indenture under the 1939
Act.

          (x) The Company is not, nor as of the Closing Time after giving effect
to the offering and sale of the Notes and the application of the net proceeds
therefrom will it be, an “investment company” as defined in the Investment
Company Act of 1940, as amended.

          (xi) The Notes, the Registration Rights Agreement and the Indenture
conform in all material respects to the descriptions thereof contained in the
Offering Circular.

     In rendering such opinion, such counsel may state that their opinion is
limited to matters governed by the Federal laws of the United States of America,
the laws of the State of New York, the General Corporation Law of the State of
Ohio and the General Corporation Law of the State of Delaware. Such opinion
shall also be to the effect that (x) such counsel has acted as counsel to the
Company in connection with the preparation of the Offering Circular and
(y) based on the foregoing, no facts have come to the attention of such counsel
which lead them to believe that the Offering Circular or any amendment or
supplement thereto (except for the financial statements and related schedules
and other financial data included or incorporated by reference therein, as to
which such counsel need express no belief), at the time the Offering

Exhibit C-2

 



--------------------------------------------------------------------------------



 



Circular was issued, at the time any such amended or supplemented Offering
Circular was issued or at the Closing Time, contained or contains any untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The foregoing opinion and statement
may be qualified by a statement to the effect that such counsel does not assume
any responsibility for the accuracy, completeness or fairness of the statements
contained in the Offering Circular (other than as set forth in clauses (iii) and
(xi) above).

Exhibit C-3

 